Citation Nr: 0717730	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  99-18 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to January 1972 and from June 1972 to June 1974.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was most recently before the Board in 
December 2003 when it reopened the claims for service 
connection for irritable bowel syndrome and headaches and 
remanded those claims based on a de novo review and the claim 
seeking service connection for PTSD for additional 
development.  The veteran's claims file is now in the 
jurisdiction of the Roanoke, Virginia RO.  In April 2001, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  In the Board's December 2003 remand, and in 
correspondence dated in September 2004 and August 2005 from 
the Appeals Management Center (AMC) in Washington, DC, 
further evidence was sought from the appellant in connection 
with his instant claims for service connection.

2.  The appellant has failed to respond to the requests for 
further evidence essential for proper determinations on the 
matters at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2006).  The VCAA applies to the 
instant claims and the requirements therein appear to have 
been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The appellant was advised of VA's duties to 
notify and assist in the development of the claims in letters 
dated in July 2004 and August 2005.  These letters informed 
the appellant of his and VA's responsibilities in claims 
development.  The July 2004 letter specifically informed him 
of the type of evidence that was needed to establish his 
service connection claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  On page one of the July 
2004 letter and pages one and two of the August 2005 letter, 
the appellant was asked to submit any evidence in his 
possession pertaining to the claims.  He was given ample time 
to respond; and the claims were subsequently readjudicated.  
See March 2006 Supplemental Statement of the Case.  While the 
appellant was not advised of the criteria governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claims are allowed, and the decision below does 
not do so.  Neither the appellant nor his representative has 
alleged that notice in this case was less than adequate.  

Regarding the duty to assist, the RO has obtained the 
appellant's service medical records as well as records of his 
postservice medical treatment.  As explained below, further 
pertinent evidence appears to be outstanding.  However, such 
evidence may not be obtained without the appellant's 
cooperation.  (The RO attempted further development, and 
initiated such by requesting records or a release from the 
appellant for additional private treatment records.  However, 
neither the veteran nor his representative responded to such 
inquiry, and further development could not proceed without 
their cooperation.)  In accordance with the December 2003 
remand, the AMC scheduled the appellant for VA examinations 
in November 2005; he failed to report for these examinations.  
Given the circumstances, VA has met its assistance 
obligations.  No further assistance is required. 

Factual Background, Legal Criteria, and Analysis

Historically, in December 2003 the Board remanded the 
appellant's claims to the RO with the directive that the RO 
ask the appellant to identify all health care providers (VA 
and private) who have treated him for PTSD, irritable bowel 
syndrome and a headache disorder since October 2001.  

Pursuant to the remand order, the AMC sent the appellant a 
letter in July 2004 and specifically asked him to identify 
and provide any necessary releases for the records of all 
health care providers who treated him for PTSD, irritable 
bowel syndrome and a headache disorder since October 2001.  A 
September 2004 Report of Contact notes that the appellant 
received this letter, but requested additional time to 
respond because he was caring for his wife who had been 
diagnosed with Alzheimer's.  The AMC informed the appellant 
that he had an additional 90 days to respond to the request 
for evidence.

Thereafter, the AMC sent the appellant another letter in 
August 2005 and specifically asked him to identify and 
provide any necessary releases for the records of all health 
care providers who treated him for PTSD, irritable bowel 
syndrome and a headache disorder since October 2001.  The 
letter was mailed to the appellant's current address of 
record; the correspondence was not returned to the AMC as 
undeliverable.  In addition, a copy of the letter was sent to 
the appellant's representative; this correspondence was not 
returned to the RO as undeliverable.  To date, neither the 
appellant nor his representative has responded.  It is also 
notable that the appellant failed to report for November 2005 
VA examinations.  A March 2006 SSOC informed the appellant of 
his failures to respond to the request for evidence and to 
appear for VA examinations.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The appellant has failed 
to respond to requests for information essential for the 
proper adjudication of his claims.  The requests for 
information were made at his known address.  He has not 
provided VA the information sought.  He also failed to report 
for VA examinations.  The controlling regulation in these 
circumstances, 38 C.F.R. § 3.158(a), is unambiguous, and 
mandates that the claims will be dismissed.  Under these 
circumstances, the Board has no recourse but to conclude that 
the appellant has abandoned the claims.  See Hyson v. Brown, 
5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeals to establish entitlement to service connection 
for PTSD, irritable bowel syndrome and headaches are 
dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


